Filed Pursuant to Rule 433 Registration No.333-139359 Subject to Completion Preliminary Term Sheet dated October 28, 2009 Units Accelerated Return Notes® Linked to the S&P 500® Index, due January, 2011 $10 principal amount per unit Term Sheet No. Royal Bank of Canada Expected Pricing Date* Settlement Date* Maturity Date* CUSIP No. November , 2009 December , 2009 January , 2011 Accelerated Return Notes® 3-to-1 upside exposure to increases in the level of the S&P 500® Index, subject to a cap of 14% to 18%, to be set on the pricing date 1-to-1 downside exposurewith no downside limit A maturity of approximately 14 months Payment of the Redemption Amount at maturity is subject to the credit risk of Royal Bank of Canada No periodic interest payments No listing on any securities exchange ARNs are unsecured and are not savings accounts or deposits of a bank.ARNs are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States The ARNs are being offered by Royal Bank of Canada (“RBC”).The ARNs will have the terms specified in this term sheet as supplemented by the documents indicated herein under “Additional Terms” (together, the “Note Prospectus”).
